Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Specification:
Broken line Statement
A broken line description is required to explain the broken lines' association to the claimed matter. Broken lines may represent unclaimed environmental structure, unclaimed portions of the article, boundary lines, stitch lines or perforations. (MPEP 1503.02 (III)).   
Therefore, the following broken line statement has been inserted immediately preceding the claim:
-- The broken lines depict portions of the article that form no part of the claimed design.--
Conclusion
The claim now stands in condition for allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CZYZ whose telephone number is (571)270-0204.  The examiner can normally be reached on Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN J CZYZ/Primary Examiner, Art Unit 2922